SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

152
CAF 11-02335
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF JOHNNY TORRES,
PETITIONER-APPELLANT,

                      V                                             ORDER

JAMIE NESTARK, RESPONDENT-RESPONDENT.


JENNIFER M. LORENZ, LANCASTER, FOR PETITIONER-APPELLANT.

EVELYNE A. O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR JOHNNY
T., JR.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered October 24, 2011 in a proceeding pursuant to
Family Court Act article 8. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court